Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-11, 16-17, and 19-20 are pending for examination. Claims 

Response to Amendment
This office action is responsive to the amendment filed on 01/31/2020. As directed by the amendment, claims 1, and 17 are amended. 

Response to Arguments
Applicant's arguments filed 01/31/2021 have been fully considered but they are not persuasive. Applicant argues on pages 10-11 of the Arguments/Remarks that "Manuja merely teaches a general concept of ABox and TBox but provides no specifics. For example, Manuja generally mentions "overlapping" and/or "sub-hyper-sphere SVM" but does not mention disjoint. The general disclosure of the concept of ABox and TBox would not lead a person having ordinary skill in the art to modify the general concept to perform the new inventive steps of the claimed invention. Without using the claimed invention as a roadmap, it is unreasonable to allege that a person having ordinary skill would have modified the art to come to the claimed invention." 
Examiner respectfully disagrees, Mahuja describes hyper-spheres and the use of Abox and Tbox when it comes to kernels of Support Vector Machines and is combined with the other references which describe Hyper-sphere Support Vector Machines. The 
Applicant further argues on page 11 of the Arguments/Remarks that “section 3 of Liu generally mentioned overlapping but does not teach a disjoint sphere. Indeed, overlapping, disjoint, and subsumed are each different concepts and Liu merely teaches (arguendo) subsumed and overlapping but certainly not disjoint.” 
Examiner respectfully disagrees, Liu presents a solution to hyper-spheres with intersecting points. However, Liu does disclose a scenario where the hyper-sphere contains points that don’t intersect (i.e. disjoint). In section 3, Liu states “Ideally, each two hyper-spheres are independent and each data is correctly classified. But it can happen that two or more hyper-spheres intersect,” Examiner interprets the ideal scenario of the hyper-spheres being independent as disclosing disjoint spheres. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 7-11, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ascoli (US 8190422) in view of Liu ("An Improved Hyper-sphere Support Vector Machine"), Chen ("Parameter Selection for Sub-hyper-sphere Support Vector Machine"), and Manuja ("Semantic Web Mining of Unstructured Data").

Regarding Claim 1
Ascoli discloses: A computer-implemented method, comprising: in a preliminary phase, transforming a knowledge graph into a set of n-dimensional spheres and 2n-dimensional spheres to represent semantics embedded in the knowledge graph ([Fig 12 and Col 14 line 53], “the semantic cognitive map was used to classify a set of abstracts retrieved from Medline” Examiner interprets the abstracts from Medline as being a transformed Knowledge graph into a set of set of n-dimensional spheres and 2n-dimensional spheres to represent semantics embedded in the knowledge graph (i.e. the cognitive map). Examiner interprets the cognitive map as a sphere as described in Fig 10 and Col 10 line 21);
assigning a position to the n-dimensional points in the n-dimensional spheres and to the 2n-dimensional points in the 2n-dimensional spheres to a model, such that the model reflects assigned n-dimensional points ([Col 12 line 5], “The semantic cognitive map 1000 comprises a representation of a metric space 1040 and a multitude of points (1010-1017 and 1020-1026). Each of the multitude of points (1010-1017 and 1020-1026) may represent a dictionary entry and should have a location in the metric space 1040.”); and 
([Col 12 line 5], “The semantic cognitive map 1000 comprises a representation of a metric space 1040 and a multitude of points (1010-1017 and 1020-1026). Each of the multitude of points (1010-1017 and 1020-1026) may represent a dictionary entry and should have a location in the metric space 1040.” Examiner interprets the points in the metric space as modeling entities and nodes in the n-dimensional space.), 
wherein said modelling further comprises, in the preliminary phase, modelling classes ([Col 14 line 52], “here the semantic cognitive map was used to classify a set of abstracts retrieved from Medline by a search”), types ([Col 11 line 42], “The dictionary entries could also include other types of values other than just individual words.”), ranges ([Col 10 Line 14-24 and Fig 10]), and domains ([Col 9 line 64], “building systems of values for new domains of knowledge”) as sets of points forming the n-dimensional spheres ([Col 11 line 55], “creating a multitude of dictionary entry pairs at 1230, and outputting the semantic cognitive map 1000 at 1250.” Examiner interprets the entry pairs as sets of pairs of points forming the 2n-dimensional spheres.), wherein said modelling further comprises, in the preliminary phase, modelling relations and properties as sets of pairs of points forming the 2n-dimensional spheres ([Col 11 line 55], “creating a multitude of dictionary entry pairs at 1230, and outputting the semantic cognitive map 1000 at 1250.” Examiner interprets the entry pairs as sets of pairs of points forming the 2n-dimensional spheres.), further comprising leveraging the knowledge graph a prediction task ([Col 14 line 51] “In order to illustrate this possibility, here the semantic cognitive map was used to classify a set of abstracts retrieved” Examiner interprets the map as a knowledge graph used to classify (i.e. prediction task).),
Ascoli does not explicitly disclose: wherein said modelling further comprises modelling, in the preliminary phase, the classes as the sets of points, and geometrically representing a class as an n-dimensional sphere such that the n-dimensional sphere spans all n-dimensional points corresponding to instances of the classes, and any instance that falls outside a class sphere carries a negative cost, further comprising utilizing a cost function that associates a negative cost with each occurrence of a position of the 2n-dimensional spheres being overlapping with or disjoint from the n-dimensional spheres; the knowledge graph is transformed into a set of disjoint 
However, Liu discloses in the same field of endeavor: wherein said modelling further comprises modelling, in the preliminary phase, the classes as the sets of points, and geometrically representing a class as an n-dimensional sphere such that the n-dimensional sphere spans all n-dimensional points corresponding to instances of the classes ([Page 2 and Fig 2], Examiner interprets the hyper-sphere S1 and S2 as representing a respective class 1 and class 2.), and any instance that falls outside a class sphere carries a negative cost ([Page 2] “If                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            +
                            1
                        
                    , then the new point x falls inside of the hyper-sphere, if                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            -
                            1
                        
                     falls outside of the hyper-sphere, if                        
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            0
                        
                     x lies on the hyper-sphere. Examiner interprets the decision functions as carrying a negative cost when a point falls outside the hyper-sphere (i.e. fk(x) = -1), further comprising utilizing a cost function that associates a negative cost with each occurrence of a position of the 2n-dimensional spheres being overlapping with or ([Page 2] “If                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            +
                            1
                        
                    , then the new point x falls inside of the hyper-sphere, if                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            -
                            1
                        
                     falls outside of the hyper-sphere, Examiner interprets the decision functions as a cost function carrying a negative cost when a point is disjoint from the hyper-sphere (i.e. fk(x) = -1)). the knowledge graph is transformed into a set of disjoint  ([Section 3-4] Liu, “Ideally, each two hyper-spheres are independent and each data is correctly classified.” Examiner interprets independent hyper-spheres as disjoint n-dimensional spheres.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Semantic Cognitive Map” taught by Ascoli with the method “An Improved Hyper-sphere Support Vector Machine” taught by Liu. Doing so can solve multi-class classification problems (Liu, Abstract).
Ascoli in view of Liu does not explicitly disclose: wherein, said modelling further comprises modelling in the preliminary phase, subclasses as sets of points where a subclass is geometrically represented as an n-dimensional sphere such that the subclass is subsumed by all of the n-dimensional spheres corresponding to parent classes of the subclasses, and any n-dimensional sphere representing the subclassSerial No. 15/420,9713Docket No. YOR920161717U S1 YOR.1141that falls outside of the n-dimensional sphere of a corresponding parent class carries a negative cost.
However, Chen in the same field of endeavor discloses: wherein, said modelling further comprises modelling in the preliminary phase, subclasses as sets of points where a subclass is geometrically represented as an n-dimensional sphere such that the subclass is subsumed by all of the n-dimensional spheres corresponding to parent ([Page 2 and Fig 1] “Ideally, each two hyper-spheres are independent and each data is correctly classified. But it can happen that two or more hyper-spheres intersect, that is, one data belongs to several hyper-spheres. This leads to how to correctly classify the data points of the intersections. To solve this problem, Wu et al. propose a classification rule called as sub-hyper-sphere rule.” Examiner interprets the sub-hyper-sphere as subsumed by all of the n- dimensional spheres (i.e. hyper-spheres) corresponding to parent classes of the subclasses.)
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Semantic Cognitive Map” taught by Ascoli with the method “An Improved Hyper-sphere Support Vector Machine” taught by Liu with the method “Parameter Selection for Sub-hyper-sphere Support Vector Machine” taught by Chen. Doing so solve the classification of the intersections of hyper-spheres (Abstract, Chen).
Ascoli in view of Liu, and Chen does not explicitly disclose: wherein the model is developed using a geometrical set-centric approach to capture both an ABox and a TBox representational model, and wherein, with the ABox and the TBox representational model, the knowledge graph that capture and represent semantics embedded in the knowledge graph.
However, Manuja discloses in the same field of endeavor: wherein the model is developed using a geometrical set-centric approach to capture both an ABox and a  ([Page 50 and Section 2.5.5 ALC Kernel] “Concept retrieval may be done by means of SVM that use ALC kernel function. The basic problem is to map descriptions of TBox to the concepts of ABox which is primarily a multi-class problem. This multi-class problem is decomposed into smaller binary classification problem which points to classification of concepts into two assertions i.e. existence or nonexistence categories.”). and wherein, with the ABox and the TBox representational model, the knowledge graph that capture and represent semantics embedded in the knowledge graph ([Page 49 Section 2.5.5] “A description logic Knowledge base K = < 𝑇, 𝐴 > comprises of two components – a “TBox” and an “ABox”. TBox contains intensional knowledge, or general knowledge about the problem domain in the form of terminology (hence called TBox). ABox contains extensional knowledge, which is specific to a particular problem in the form of assertional knowledge (therefore the term “ABox”). Knowledge in description logics and subsequently description of ontologies use constructs that have semantics given in predicate logic.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Semantic Cognitive Map” taught by Ascoli with the method “An Improved Hyper-sphere Support Vector Machine” taught by Liu with the method “Parameter Selection for Sub-hyper-sphere Support Vector Machine” taught by Chen with the “Semantic Web Mining Of Unstructured Data” taught by Manuja. Doing so can build a classification system with semantic kernel functions (Abstract, Manuja).

Regarding Claim 17
Ascoli discloses: A computer program product for semantic embedding, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform:Serial No. 15/420,9716 Docket No. YOR920161717US1YOR.1141in a preliminary phase, transforming a knowledge graph into a set of n-dimensional spheres and 2n-dimensional spheres to represent semantics embedded in the knowledge graph ([Fig 12 and Col 14 line 53], “the semantic cognitive map was used to classify a set of abstracts retrieved from Medline” Examiner interprets the abstracts from Medline as being a transformed Knowledge graph into a set of set of n-dimensional spheres and 2n-dimensional spheres to represent semantics embedded in the knowledge graph (i.e. the cognitive map). Examiner interprets the cognitive map as a sphere as described in Fig 10 and Col 10 line 21); assigning a position to the n-dimensional points in the n-dimensional spheres and to the 2n-dimensional points in the 2n-dimensional spheres to a model, such that the model reflects assigned n-dimensional points ([Col 12 line 5], “The semantic cognitive map 1000 comprises a representation of a metric space 1040 and a multitude of points (1010-1017 and 1020-1026). Each of the multitude of points (1010-1017 and 1020-1026) may represent a dictionary entry and should have a location in the metric space 1040.”); and in the preliminary phase, modelling entities and nodes as points in n-dimensional space ([Col 12 line 5], “The semantic cognitive map 1000 comprises a representation of a metric space 1040 and a multitude of points (1010-1017 and 1020-1026). Each of the multitude of points (1010-1017 and 1020-1026) may represent a dictionary entry and should have a location in the metric space 1040.” Examiner interprets the points in the metric space as modeling entities and nodes in the n-dimensional space.), wherein said modelling further comprises, in the preliminary phase, modelling classes ([Col 14 line 52], “here the semantic cognitive map was used to classify a set of abstracts retrieved from Medline by a search”), types ([Col 11 line 42], “The dictionary entries could also include other types of values other than just individual words.”), ranges ([Col 10 Line 14-24 and Fig 10]), and domains ([Col 9 line 64], “building systems of values for new domains of knowledge”) as sets of points forming the n-dimensional spheres ([Col 11 line 55], “creating a multitude of dictionary entry pairs at 1230, and outputting the semantic cognitive map 1000 at 1250.” Examiner interprets the entry pairs as sets of pairs of points forming the 2n-dimensional spheres.), wherein said modelling further comprises, in the preliminary phase, modelling relations and properties as sets of pairs of points forming the 2n-dimensional spheres ([Col 11 line 55], “creating a multitude of dictionary entry pairs at 1230, and outputting the semantic cognitive map 1000 at 1250.” Examiner interprets the entry pairs as sets of pairs of points forming the 2n-dimensional spheres.), further comprising leveraging the knowledge graph a prediction task ([Col 14 line 51] “In order to illustrate this possibility, here the semantic cognitive map was used to classify a set of abstracts retrieved” Examiner interprets the map as a knowledge graph used to classify (i.e. prediction task).)
Ascoli does not explicitly disclose: wherein said modelling further comprises modelling, in the preliminary phase, the classes as the sets of points, and geometrically representing a class as an n-dimensional sphere such that the n-dimensional sphere .
However, Liu discloses in the same field of endeavor: wherein said modelling further comprises modelling, in the preliminary phase, the classes as the sets of points, and geometrically representing a class as an n-dimensional sphere such that the n-dimensional sphere spans all n-dimensional points corresponding to instances of the classes ([Page 2 and Fig 2], Examiner interprets the hyper-sphere S1 and S2 as representing a respective class 1 and class 2.), and any instance that falls outside a class sphere carries a negative cost ([Page 2] “If                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            +
                            1
                        
                    , then the new point x falls inside of the hyper-sphere, if                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            -
                            1
                        
                     falls outside of the hyper-sphere, if                        
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            0
                        
                     x lies on the hyper-sphere. Examiner interprets the decision functions as carrying a negative cost when a point falls outside the hyper-sphere (i.e. fk(x) = -1), further comprising utilizing a cost function that associates a negative cost with each occurrence of a position of the 2n-dimensional spheres being overlapping with or disjoint from the n-dimensional spheres ([Page 2] “If                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            +
                            1
                        
                    , then the new point x falls inside of the hyper-sphere, if                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            -
                            1
                        
                     falls outside of the hyper-sphere, Examiner interprets the decision functions as a cost function carrying a negative cost when a point is disjoint from the hyper-sphere (i.e. fk(x) = -1); the knowledge graph is transformed into a set of disjoint ([Section 3-4] Liu, “Ideally, each two hyper-spheres are independent and each data is correctly classified.” Examiner interprets independent hyper-spheres as disjoint n-dimensional spheres.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Semantic Cognitive Map” taught by Ascoli with the method “An Improved Hyper-sphere Support Vector Machine” taught by Liu. Doing so can solve multi-class classification problems (Liu, Abstract).
Ascoli in view of Liu does not explicitly disclose: wherein, said modelling further comprises modelling in the preliminary phase, subclasses as sets of points where a subclass is geometrically represented as an n-dimensional sphere such that the subclass is subsumed by all of the n-dimensional spheres corresponding to parent classes of the subclasses, and any n-dimensional sphere representing the subclass that falls outside of the n-dimensional sphere of a corresponding parent class carries a negative cost.
However, Chen in the same field of endeavor discloses: wherein, said modelling further comprises modelling in the preliminary phase, subclasses as sets of points where a subclass is geometrically represented as an n-dimensional sphere such that the subclass is subsumed by all of the n-dimensional spheres corresponding to parent classes of the subclasses, and any n-dimensional sphere representing the subclass that falls outside of the n-dimensional sphere of a corresponding parent class carries a negative cost ([Page 2 and Fig 1] “Ideally, each two hyper-spheres are independent and each data is correctly classified. But it can happen that two or more hyper-spheres intersect, that is, one data belongs to several hyper-spheres. This leads to how to correctly classify the data points of the intersections. To solve this problem, Wu et al. propose a classification rule called as sub-hyper-sphere rule.” Examiner interprets the sub-hyper-sphere as subsumed by all of the n- dimensional spheres (i.e. hyper-spheres) corresponding to parent classes of the subclasses.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Semantic Cognitive Map” taught by Ascoli with the method “An Improved Hyper-sphere Support Vector Machine” taught by Liu with the method “Parameter Selection for Sub-hyper-sphere Support Vector Machine” taught by Chen. Doing so solve the classification of the intersections of hyper-spheres (Abstract, Chen).
Ascoli in view of Liu, and Chen does not explicitly disclose: wherein the model is developed using a geometrical set-centric approach to capture both an ABox and a TBox representational model, and wherein, with the ABox and the TBox representational model, the knowledge graph that capture and represent semantics embedded in the knowledge graph.
However, Manuja discloses in the same field of endeavor: wherein the model is developed using a geometrical set-centric approach to capture both an ABox and a TBox representational model, ([Page 50 and Section 2.5.5 ALC Kernel] “Concept retrieval may be done by means of SVM that use ALC kernel function. The basic problem is to map descriptions of TBox to the concepts of ABox which is primarily a multi-class problem. This multi-class problem is decomposed into smaller binary classification problem which points to classification of concepts into two assertions i.e. existence or nonexistence categories.”) and wherein, with the ABox and the TBox representational model, the knowledge graph that capture and represent semantics embedded in the knowledge graph ([Page 49 Section 2.5.5] “A description logic Knowledge base K = < 𝑇, 𝐴 > comprises of two components – a “TBox” and an “ABox”. TBox contains intensional knowledge, or general knowledge about the problem domain in the form of terminology (hence called TBox). ABox contains extensional knowledge, which is specific to a particular problem in the form of assertional knowledge (therefore the term “ABox”). Knowledge in description logics and subsequently description of ontologies use constructs that have semantics given in predicate logic.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Semantic Cognitive Map” taught by Ascoli with the method “An Improved Hyper-sphere Support Vector Machine” taught by Liu with the method “Parameter Selection for Sub-hyper-sphere Support Vector Machine” taught by Chen with the “Semantic Web Mining Of Unstructured Data” taught by Manuja. Doing so can build a classification system with semantic kernel functions (Abstract, Manuja).

Regarding Claim 19
Ascoli discloses: A semantic embedding system, comprising: a processor; and a memory operably coupled to the processor, the memory storing instructions to cause the processor to perform: in a preliminary phase, transforming a knowledge graph into a set of n- dimensional spheres and 2n-dimensional spheres to represent semantics ([Fig 12 and Col 14 line 53], “the semantic cognitive map was used to classify a set of abstracts retrieved from Medline” Examiner interprets the abstracts from Medline as being a transformed Knowledge graph into a set of set of n-dimensional spheres and 2n-dimensional spheres to represent semantics embedded in the knowledge graph (i.e. the cognitive map). Examiner interprets the cognitive map as a sphere as described in Fig 10 and Col 10 line 21); assigning a position to the n-dimensional points in the n-dimensional spheres and to the 2n-dimensional points in the 2n-dimensional spheres to a model, such that the model reflects assigned n-dimensional points ([Col 12 line 5], “The semantic cognitive map 1000 comprises a representation of a metric space 1040 and a multitude of points (1010-1017 and 1020-1026). Each of the multitude of points (1010-1017 and 1020-1026) may represent a dictionary entry and should have a location in the metric space 1040.”); and in the preliminary phase, modelling entities and nodes as points in n-dimensional space ([Col 12 line 5], “The semantic cognitive map 1000 comprises a representation of a metric space 1040 and a multitude of points (1010-1017 and 1020-1026). Each of the multitude of points (1010-1017 and 1020-1026) may represent a dictionary entry and should have a location in the metric space 1040.” Examiner interprets the points in the metric space as modeling entities and nodes in the n-dimensional space.), wherein said modelling further comprises, in the preliminary phase, modelling classes  ([Col 14 line 52], “here the semantic cognitive map was used to classify a set of abstracts retrieved from Medline by a search”), types ([Col 11 line 42], “The dictionary entries could also include other types of values other than just individual words.”), ranges ([Col 10 Line 14-24 and Fig 10]), and domains ([Col 9 line 64], “building systems of values for new domains of knowledge”) as sets of points forming the n-dimensional spheres ([Col 11 line 55], “creating a multitude of dictionary entry pairs at 1230, and outputting the semantic cognitive map 1000 at 1250.” Examiner interprets the entry pairs as sets of pairs of points forming the 2n-dimensional spheres.),Serial No. 15/420,9718Docket No. YOR920161717US1YOR.1141 wherein said modelling further comprises, in the preliminary phase, modelling relations and properties as sets of pairs of points forming the 2n-dimensional spheres ([Col 11 line 55], “creating a multitude of dictionary entry pairs at 1230, and outputting the semantic cognitive map 1000 at 1250.” Examiner interprets the entry pairs as sets of pairs of points forming the 2n-dimensional spheres.), further comprising leveraging the knowledge graph a prediction task ([Col 14 line 51] “In order to illustrate this possibility, here the semantic cognitive map was used to classify a set of abstracts retrieved” Examiner interprets the map as a knowledge graph used to classify (i.e. prediction task).).
Ascoli does not explicitly disclose: wherein said modelling further comprises modelling, in the preliminary phase, the classes as the sets of points, and geometrically representing a class as an n-dimensional sphere such that the n-dimensional sphere spans all n-dimensional points corresponding to instances of the classes, and any instance that falls outside a class sphere carries a negative cost, further comprising utilizing a cost function that associates a negative cost with each occurrence of a position of the 2n-dimensional spheres being overlapping with or disjoint from the n-dimensional spheres; the knowledge graph is transformed into a set of disjoint n-dimensional spheres.
([Page 2 and Fig 2], Examiner interprets the hyper-sphere S1 and S2 as representing a respective class 1 and class 2.), and any instance that falls outside a class sphere carries a negative cost([Page 2] “If                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            +
                            1
                        
                    , then the new point x falls inside of the hyper-sphere, if                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            -
                            1
                        
                     falls outside of the hyper-sphere, if                        
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            0
                        
                     x lies on the hyper-sphere. Examiner interprets the decision functions as carrying a negative cost when a point falls outside the hyper-sphere (i.e. fk(x) = -1), further comprising utilizing a cost function that associates a negative cost with each occurrence of a position of the 2n-dimensional spheres being overlapping with or disjoint from the n-dimensional spheres ([Page 2] “If                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            +
                            1
                        
                    , then the new point x falls inside of the hyper-sphere, if                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            -
                            1
                        
                     falls outside of the hyper-sphere, Examiner interprets the decision functions as a cost function carrying a negative cost when a point is disjoint from the hyper-sphere (i.e. fk(x) = -1)); the knowledge graph is transformed into a set of disjoint n-dimensional spheres ([Section 3] Liu).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Semantic Cognitive Map” taught by Ascoli with the method “An Improved Hyper-sphere Support Vector Machine” taught by Liu. Doing so can solve multi-class classification problems (Liu, Abstract).
Ascoli in view of Liu does not explicitly disclose: wherein, said modelling further comprises modelling in the preliminary phase, subclasses as sets of points where a 
However, Chen in the same field of endeavor discloses: wherein, said modelling further comprises modelling in the preliminary phase, subclasses as sets of points where a subclass is geometrically represented as an n-dimensional sphere such that the subclass is subsumed by all of the n-dimensional spheres corresponding to parent classes of the subclasses, and any n-dimensional sphere representing the subclass that falls outside of the n-dimensional sphere of a corresponding parent class carries a negative cost ([Page 2 and Fig 1] “Ideally, each two hyper-spheres are independent and each data is correctly classified. But it can happen that two or more hyper-spheres intersect, that is, one data belongs to several hyper-spheres. This leads to how to correctly classify the data points of the intersections. To solve this problem, Wu et al. propose a classification rule called as sub-hyper-sphere rule.” Examiner interprets the sub-hyper-sphere as subsumed by all of the n- dimensional spheres (i.e. hyper-spheres) corresponding to parent classes of the subclasses.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Semantic Cognitive Map” taught by Ascoli with the method “An Improved Hyper-sphere Support Vector Machine” taught by Liu with the method “Parameter Selection for Sub-hyper-sphere Support Vector  (Abstract, Chen).
Ascoli in view of Liu, and Chen does not explicitly disclose: wherein the model is developed using a geometrical set-centric approach to capture both an Abox and al Box representational model, and wherein, with the ABox and the TBox representational model, the knowledge graph that capture and represent semantics embedded in the knowledge graph.
However, Manuja discloses in the same field of endeavor: wherein the model is developed using a geometrical set-centric approach to capture both an Abox and al Box representational model, ([Page 50 and Section 2.5.5 ALC Kernel] “Concept retrieval may be done by means of SVM that use ALC kernel function. The basic problem is to map descriptions of TBox to the concepts of ABox which is primarily a multi-class problem. This multi-class problem is decomposed into smaller binary classification problem which points to classification of concepts into two assertions i.e. existence or nonexistence categories.”) and wherein, with the ABox and the TBox representational model, the knowledge graph that capture and represent semantics embedded in the knowledge graph ([Page 49 Section 2.5.5] “A description logic Knowledge base K = < 𝑇, 𝐴 > comprises of two components – a “TBox” and an “ABox”. TBox contains intensional knowledge, or general knowledge about the problem domain in the form of terminology (hence called TBox). ABox contains extensional knowledge, which is specific to a particular problem in the form of assertional knowledge (therefore the term “ABox”). Knowledge in description logics and subsequently description of ontologies use constructs that have semantics given in predicate logic.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Semantic Cognitive Map” taught by Ascoli with the method “An Improved Hyper-sphere Support Vector Machine” taught by Liu with the method “Parameter Selection for Sub-hyper-sphere Support Vector Machine” taught by Chen with the “Semantic Web Mining Of Unstructured Data” taught by Manuja. Doing so can build a classification system with semantic kernel functions (Abstract, Manuja).

Regarding Claim 7
Ascoli in view of Liu, Chen, and Manuja discloses: The computer-implemented method of claim 1, said modelling further comprising modelling, in the preliminary phase, when the types as sets of points, wherein a type is geometrically represented as an n-dimensional sphere such that the n-dimensional sphere spans the n- dimensional points corresponding to instances of the types ([Page 2 and Fig 2], Liu) and any instance that falls outside the n-dimensional sphere representing the types carries a negative cost ([Page 2], Liu “If                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            +
                            1
                        
                    , then the new point x falls inside of the hyper-sphere, if                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            -
                            1
                        
                     falls outside of the hyper-sphere, if                        
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            0
                        
                     x lies on the hyper-sphere. Examiner interprets the decision functions as carrying a negative cost when a point falls outside the hyper-sphere (i.e. fk(x) = -1).).

Regarding Claim 8
([Page 2 and Fig 1] Chen “Ideally, each two hyper-spheres are independent and each data is correctly classified. But it can happen that two or more hyper-spheres intersect, that is, one data belongs to several hyper-spheres. This leads to how to correctly classify the data points of the intersections. To solve this problem, Wu et al. propose a classification rule called as sub-hyper-sphere rule.” Examiner interprets the sub-hyper-sphere as subsumed by all of the n- dimensional spheres (i.e. hyper-spheres) corresponding to parent classes of the subclasses.)

Regarding Claim 9
Ascoli in view of Liu, Chen, and Manuja discloses: The computer-implemented method of claim 1, said modelling further comprising modelling, in the preliminary phase, when the domains as sets of points, wherein a domain is geometrically represented as an n-dimensional sphere such that the n-dimensional sphere spans the n- dimensional points corresponding to instances of the domains ([Page 2 and Fig 2]. Liu), and any instance that falls outside the n-dimensional sphere representing the domain carries a negative cost ([Page 2], Liu “If                        
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            +
                            1
                        
                    , then the new point x falls inside of the hyper-sphere, if                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            -
                            1
                        
                     falls outside of the hyper-sphere, if                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                            
                                
                                    x
                                
                            
                            =
                            0
                        
                     x lies on the hyper-sphere. Examiner interprets the decision functions as carrying a negative cost when a point falls outside the hyper-sphere (i.e. fk(x) = -1).).

Regarding Claim 10
Ascoli in view of Liu, Chen, and Manuja discloses: The computer-implemented method of claim 9, said modelling further comprising modelling, in the preliminary phase, subdomains as sets of points, wherein a subdomain is geometrically represented as an n-dimensional sphere such that the n-dimensional sphere is subsumed by the n- dimensional spheres corresponding to its parent domain, and any subdomain sphere that falls outside of its sphere of its parent domain carries a negative cost ([Page 2 and Fig 1], Chen “Ideally, each two hyper-spheres are independent and each data is correctly classified. But it can happen that two or more hyper-spheres intersect, that is, one data belongs to several hyper-spheres. This leads to how to correctly classify the data points of the intersections. To solve this problem, Wu et al. propose a classification rule called as sub-hyper-sphere rule.” Examiner interprets the sub-hyper-sphere as subsumed by all of the n- dimensional spheres (i.e. hyper-spheres) corresponding to parent classes of the subclasses.)

Regarding Claim 11
([Page 2 and Fig 2]. Liu), and any instance that falls outside the n-dimensional sphere representing the ranges carries a negative cost ([Page 2], Liu “If 𝒇(𝒙) = +𝟏, then the new point x falls inside of the hyper-sphere, if 𝒇𝒌(𝒙) = −𝟏 falls outside of the hyper-sphere, if 𝒇𝒌(𝒙) = 𝟎 x lies on the hyper-sphere. Examiner interprets the decision functions as carrying a negative cost when a point falls outside the hyper-sphere (i.e. fk(x) = -1).), 
said modelling further comprising modelling, in the preliminary phase, subranges as sets of points, where each subrange is geometrically represented as an n-dimensional sphere such that the n-dimensional sphere is subsumed. by all the n-dimensional spheres corresponding to its parent ranges, and any n-dimensional sphere representing the subranges that falls outside of the spheres of its parent range carries a negative cost ([Page 2 and Fig 1], Chen “Ideally, each two hyper-spheres are independent and each data is correctly classified. But it can happen that two or more hyper-spheres intersect, that is, one data belongs to several hyper-spheres. This leads to how to correctly classify the data points of the intersections. To solve this problem, Wu et al. propose a classification rule called as sub-hyper-sphere rule.” Examiner interprets the sub-hyper-sphere as subsumed by all of the n- dimensional spheres (i.e. hyper-spheres) corresponding to subranges of the subclasses.), 
([Page 2 and Fig 1], Chen “Ideally, each two hyper-spheres are independent and each data is correctly classified. But it can happen that two or more hyper-spheres intersect, that is, one data belongs to several hyper-spheres. This leads to how to correctly classify the data points of the intersections. To solve this problem, Wu et al. propose a classification rule called as sub-hyper-sphere rule.” Examiner interprets the sub-hyper-sphere as subsumed by all of the n- dimensional spheres (i.e. hyper-spheres) corresponding to sub-properties of the subclasses.).

Claim 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ascoli (US 8190422) in view of Liu ("An Improved Hyper-sphere Support Vector Machine") Chen ("Parameter Selection for Sub-hyper-sphere Support Vector Machine")  .

Regarding Claim 16
Ascoli in view of Liu, Chen, and Manuja discloses: the computer-implemented method of claim 1.
Ascoli in view of Liu, Chen, and Manuja does not explicitly disclose: a cloud-computing environment.
However, Pannu discloses in the same field of endeavor: a cloud-computing environment ([Page 397], “We have implemented a prototype of the AAD system and conducted extensive experimental study in a 362-node cloud computing environment on campus”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method of “Semantic Cognitive Map” taught by Ascoli with the method “An Improved Hyper-sphere Support Vector Machine” taught by Liu with the method “Parameter Selection for Sub-hyper-sphere Support Vector Machine” taught by Chen with the “Semantic Web Mining Of Unstructured Data” taught by Manuja with the method “AAD: Adaptive Anomaly Detection System for Cloud Computing Infrastructures” taught by Pannu. Doing so can provide a framework for cloud dependability assurance (Abstract, Pammu).

Regarding Claim 20
(CLAIM 20 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 16 AND IS REJECTED ON THE SAME GROUND)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121